     Case 2:20-cv-06449-ODW-PD Document 8 Filed 10/02/20 Page 1 of 2 Page ID #:23




1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorney for Plaintiff

7                      UNITED STATES DISTRICT COURT
8                     CENTRAL DISTRICT OF CALIFORNIA
9                                                               Case No.:
10      TERRY FABRICANT, individually
       and on behalf of all others similarly                    2:20-cv-06449-ODW-PD
11
       situated,                                                NOTICE OF VOLUNTARY
12     Plaintiff,                                               DISMISSAL OF ENTIRE
13
       vs.                                                      ACTION WITHOUT
       ALLFI INC., and DOES 1 through 10,                       PREJUDICE.
14     inclusive, and each of them,
15     Defendant.
16
           NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
17
     Civil Procedure 41(a)(1), hereby voluntarily dismisses this action without
18
     prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a
19
     motion for summary judgment. Accordingly, this matter may be dismissed
20
     without prejudice and without an Order of the Court.
21

22         Respectfully submitted this 2nd Day of October, 2020.
23
                                            By: s/Todd M. Friedman Esq.
24                                               Todd M. Friedman
25
                                                Attorney For Plaintiff
26

27

28




                                      Notice of Dismissal - 1
     Case 2:20-cv-06449-ODW-PD Document 8 Filed 10/02/20 Page 2 of 2 Page ID #:24




1                       CERTIFICATE OF SERVICE
2
     Filed electronically on October 2, 2020, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on October 2, 2020, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9    s/ Todd M. Friedman
10
       Todd M. Friedman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
